FILED IN COURT OF APPEALS
                   ia-m-ooiS(&-ci>                                  12th Court of Appeals D!?ti


                                                                           jun -8 201

                                                                                                  v
                                 TABLE OF CONTENTS                        TYLER TEXAS
                                                                    CATHY S. LUSK, CLERK
IDENTITY OF PARTIES AND COUNSEL                                                       ii

TABLE OF CONTENTS                                                                     Hi

INDEX OF ALTTHORrnES                                                             iv-vii

STATEMENT OF THE CASE                                                                  1

STATEMENT REGARDING ORAL ARGUMENT                                                      1

STATEMENT OF FACTS                                                                  1-9

ISSUES PRESENTED                                                                  9-10

SUMMARY OF ARGUMENT                                                              11-12

ARGUMENT                                                                         12-26

CONCLUSION AND PRAYER FOR RELIEF                                                      26

CERTIFICATE OF SERVICE

                   ISSUES PRESENTED/ENUMERATION OF ERRORS

1. Was the jury selection a fundamental error and prejudicial?

2. The trial court erred in entering judgment because there were legally sufficient
evidence to support the claim in damages in this lawsuit.

3. Is there factually sufficient evidence to support the juror's findings and judgment of
the trial court?


4. There were legally and factually sufficient evidence of the reasonableness and

necessity of medical expenses to prove a reasonable compensation for physical
impairment, loss of earning capacity sustained in the accident for physical pain and
mental anguish physical impairment she suffered in the past; and medical expenses,
and not submitting mental anguish and physical pain as a single submission.